Citation Nr: 0841214	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  07-39 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The veteran had service as a Special Philippine Scout from 
May 1946 to April 1949.  He died in September 2000; the 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  

The appellant requested a personal hearing before the RO, 
however, she opted for an informal conference, which took 
place in October 2007.  The appellant also requested a 
hearing at a local VA office before a member of the BVA on 
her VA Form 9 in December 2007.  The appellant was scheduled 
for a hearing before the Board in August 2008, however, she 
did not appear for the hearing.  Accordingly, the hearing 
request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2008).


FINDINGS OF FACT

1.  In an unappealed July 2001 rating decision, the RO denied 
a claim of entitlement to service connection for the cause of 
death.  

2.  The evidence associated with the claims file subsequent 
to the July 2001 rating decision, by itself, or in 
conjunction with the previously considered evidence, does not 
relate to an established fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating the 
claim.   



CONCLUSIONS OF LAW

1.  The July 2001 rating decision that denied the appellant's 
claim of entitlement to service connection for the cause of 
death is final.  38 U.S.C.A. §§ 5103(a), 7103(a), 7105 (West 
2002).

2.  The evidence received subsequent to the July 2001 rating 
decision is not new and material and the requirements to 
reopen the claim have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107(b), 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes the appellant's multiple 
contentions, as well as the veteran's service treatment 
records, and private treatment records.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will
inform the claimant which information and evidence, if any, 
that the claimant is to provide VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2007); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 444 F.3d 1328 (fed. Cir. 2006).  The 
notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of reopening a claim, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  In this case, a 
February 2006 notice letter provided the appellant with the 
criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial in July 2001.

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that the claim is not reopened, and hence effective 
date will be assigned.  Dingess, 19 Vet. App. at 473.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the appellant, whereas VA has 
obtained service treatment records and private treatment 
records.  A medical opinion has not been obtained in 
connection with the appellant's claim; however, the duty to 
provide a medical examination or obtain a medical opinion 
applies to claims to reopen only if new and material evidence 
is presented.  38 C.F.R. § 3.159(c)(4).

Based on the foregoing, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file, and the appellant 
has not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.   

Claim to Reopen Based on New and Material Evidence

The appellant is claiming service connection for the cause of 
death as a result of the veteran's service.  The Board 
observes that a rating decision denying service connection 
was issued in July 2001.  At that time, the evidence of 
record did not show that the veteran's cause of death, which 
was recorded as cor pulmonale due to pulmonary tuberculosis, 
was related to his military service.  The appellant was 
provided notice of this decision later that same month; 
however, she did not file an appeal and the decision became 
final.  See 38 C.F.R. § 7105.  In December 2005, she 
requested that her claim be reopened, such request was denied 
by the RO in an April 2006 rating decision, which is the 
subject of the present appeal.

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim.  

A claim may be reopened and reviewed if "new and material" 
evidence is presented or secured with respect to a claim that 
is final.  38 U.S.C.A. § 5108; 38 C.R.F. § 3.156.  With 
respect to new and material evidence claims, "new" evidence 
is defined as evidence not previously submitted to agency 
decision-makers, and "material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened, and 
VA may then evaluate the merits of the claim on the basis of 
all evidence of record.   

As previously noted, the appellant's cause of death claim was 
initially denied in July 2001.  The evidence associated with 
the claims file at the time of the July 2001 rating decision 
included service treatment records from May 1946 to April 
1949, a certificate of death, a medical certificate from Dr. 
G.D. dated July 1975, and a VA examination dated in June 
1995.  The death certificate indicated that the veteran had 
died of cor pulmonale, due to tuberculosis.  However, the 
service records did not indicate complaints or treatment for 
a pulmonary disorder.  The July 1975 private post-service 
record revealed treatment for asthma, but no pulmonary 
condition or tuberculosis was noted.  The June 1995 VA 
examination related to a thumb disability and did not 
indicate any pulmonary disorder.

Based on a review of the evidence, in July 2001 the RO 
determined that the record did not demonstrate that the 
veteran's death was related to his service, nor did his 
service-connected injury of the left thumb contribute 
substantially or materially to his cause of death, and thus 
the appellant's claim was denied.   

Evidence added to the record since the time of the last final 
denial in July 2001 includes an August 1975 medical 
certificate from Dr. G.D. regarding treatment of the veteran 
and a statement from the appellant dated December 2005.  The 
medical certificate from Dr. G.D. is duplicative, as it was 
of record in July 2001, and thus, can not be considered to be 
new evidence under 38 C.F.R. § 3.156(a).

The appellant's statement reiterates what the record 
demonstrates, that the veteran was service-connected for his 
left thumb at his time of death, and that he sustained a gun 
shot wound in 1945 and was examined by Dr. G.D. in August 
1975, who opined that his asthma was due to the gunshot 
wound.  The appellant's statement is new in that it was not 
previously of record.  The appellant asserts that the gunshot 
wound that the veteran sustained in 1945 led to pulmonary 
tuberculosis, which resulted in cor pulmonale and ultimately 
led to the his death.  Lay assertions of medical causation 
cannot serve as a predicate to reopen a previously denied 
claim.  Moray v. Brown, 5 Vet. App. 211 (1995).  

The Board further notes that service connection is not in 
effect for the gunshot wound and was denied in an August 1977 
rating decision.  Because the recently-submitted evidence 
does not objectively demonstrate any medical evidence of a 
nexus between the veteran's service, to include his service-
connected left thumb disability or any other injury that was 
incurred in or aggravated by his recognized service between 
May 1946 to April 1949, and his cause of death, it does not 
relate to an unestablished fact necessary to substantiate the 
claim.  For the same reason, it does not raise a reasonable 
possibility of substantiating the claim.  Thus, the recently 
submitted evidence is not material and the requirements of 
38 C.F.R. § 3.156(a) have not been satisfied.  

In light of the aforementioned, the request to reopen a claim 
of entitlement to service connection for the cause of death 
must be denied.  Because the appellant has not fulfilled her 
threshold burden of submitting new and material evidence to 
reopen her finally disallowed claim, the benefit-of-the-doubt 
doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463 
(1993).


ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for the cause of death is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


